Name: Commission Regulation (EEC) No 433/82 of 23 February 1982 on the supply of common wheat flour and rolled oats for non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/26 Official Journal of the European Communities 26 . 2 . 82 COMMISSION REGULATION (EEC) No 433/82 of 23 February 1982 on the supply of common wheat flour and roiled oats for non-governmental organizations (NGO) as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the imple ­ mentation of certain food-aid operations involving cereal and rice products (*), as last amended by Regula ­ tion (EEC) No 3323/81 whereas it is necessary to specify, for the purposes of the Community measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 13 500 tonnes of cereals for non-governmental organizations (NGO) under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 382, 31 . 12. 1981 , p. 37 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . (*) OJ No L 192, 26 . 7 . 1980, p . 11 . o OJ No L 334, 21 . 11 . 1981 , p. 27. 26. 2 . 82 Official Journal of the European Communities No L 55/27 ANNEX I 1 . Programme : 1981 2. Recipient : NGO (Caritas Germanica) 3 . Place or country of destination : Chile 4. Products to be mobilized : common wheat flour 5. Total quantity : 7 299 tonnes ( 10 000 tonnes of cereals) 6 . Number of lots : one ( 1 . 4 800 tonnes : Valparaiso / 2 . 2 499 tonnes : Talcahuano) 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fur land ­ wirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (telex 41 1 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks lined with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 1 . 'HARINA DE TRIGO / DONACIÃ N DA LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / CARITAS / 70451 / VALPARAISO' 2 . 'HARINA DE TRIGO / DONACIÃ N DA LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE / CARITAS / 70454 / TALCAHUANO' 11 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 March 1982 at 12 noon 16 . Shipment period : April 1982 17 . Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary, on delivery, the following documents (in Spanish) :  certificate of origin  phytosanitary certificate  fumigation certificate (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 55/28 Official Journal of the European Communities 26. 2 . 82 ANNEX Ha 1 . Programme : 1981 2 . Recipient : NGOs (Caritas Germanica, Caritas BÃ ©lgica, Protos) 3 . Place or country of destination : Haiti 4. Products to be mobilized : common wheat flour 5 . Total quantity : 1 196 tonnes (1 638 tonnes of cereals) 6 . Number of lots : two Lot 1 . (Protos) 200 tonnes \ (Caritas Germanica) 250 tonnes \ 670 tonnes (Caritas BÃ ©lgica) 220 tonnes ) Lot 2. (Protos) 276 tonnes ( //~ - f  \ itn . ( 526 tonnes(Cantas Germanica) 250 tonnes ) 7 . Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 West Mall , UK-Reading RGl 7QW, Berks , (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14% maximum  protein content : 1 0-5 % minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') : lined jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 1 . 'FARINE DE FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE Ã HAÃ TI' followed by : 'PROTOS / 71503 / PORT-AU-PRINCE' (200 tonnes) 'CARITAS GERMANICA / 70454 / PORT-AU-PRINCE' (250 tonnes) 'CARITAS BELGICA / 70226 / PORT-AU-PRINCE' (220 tonnes) 2. 'FARINE DE FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE Ã HAÃ TI' followed by : 'PROTOS / 71504 / PORT-AU-PRINCE' (276 tonnes) 'CARITAS GERMANICA / 70455 / PORT-AU-PRINCE' (250 tonnes) 1 1 . Port of shipment : a Community port 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 March 1982 at 12 noon , , c, .  . . \ Lot 1 : 1 to 30 April 1982Shipment ptnod : ^ 2 ; , a M Ju"ne ml 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary, on delivery, the following documents (in French) :  certificate of origin  phytosanitary certificate  fumigation certificate (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 26. 2. 82 Official Journal of the European Communities No L 55/29 BILAG lib  ANHANG lib  I7APAPTHMA 116  ANNEX lib  ANNEXE lib  ALLEGATO lib  BITLAGE lib Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ ? Port of shipment Port d'embarquement Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot NumÃ ©ro della partita Nummer van de parti ) Maengde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters "Ã Ã ½Ã ¿Ã ¼Ã ± &lt;at Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ©vana9T|K £i)ToO Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en Ã ¥dres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã¡ ¼ÃÃ ¿Ã ¸Ã ·Ã ºÃ Ã Ã µÃ )? Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Porto dimbarco Haven van inlading 500 Grain Harvesters Ltd The Old Colliery Wingham, Canterbury Kent FÃ ¦llesskabshavne Hafen der Gemeinschaft KÃ ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã ; Wingham 418 1 2 Sutton Conillo Store Sutton-by-Dover Kent Conillo Store Sutton-by-Dover Kent Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 248 Sutton 472 Grimsdyke Granaries Blandford Road Coombe Bissett Salisbury, Wilts . Grimsdyke No L 55/30 Official Journal of the European Communities 26. 2. 82 ANNEX III 1 . Programme : 1981 (reserve) 2. Recipient : NGO (Catholic Relief Service) 3 . Place or country of destination : Salvador 4. Product to be mobilized : rolled oats 5. Total quantity : 580 tonnes (1 000 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting die procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-Hoensbroek (telex 5 63 96) 8 . Method of mobilizing die product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 12% ash content : less than 2-3 % of dry matter crude fibre : less than 1 -5 % of dry matter husk content : less than 0-10% of dry matter protein content : not less than 14 % of dry matter 10. Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0-06 mm thick  top and bottom seals of bag to be pasted  insect repellent to be applied to outside of bag  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : 'COPAS DE AVENA / DON DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCION DE CATHOLIC RELIEF SERVICE / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN EL SALVADOR / CATHWELL / 80100 / ACAJUTLA' (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital No L 55/3126. 2. 82 Official Journal of the European Communities 11 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 March 1982 at 12 noon 16. Shipment period : 1 to 30 April 1982 17. Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary, on delivery, the following documents (in Spanish) :  certificate of origin  phytosanitary certificate  fumigation certificate No L 55/32 Official Journal of the European Communities 26. 2. 82 ANNEX IV 1 . Programme : 1981 2. Recipient : NGO (Caritas Germanica, Protos) 3 . Place or country of destination : Haiti 4. Product to be mobilized : rolled oats 5. Total quantity : 500 tonnes (862 tonnes of cereals) 6. Number of lots : one 1 . Protos 200 tonnes ) v 500 tonnes 2. Caritas Germanica 300 tonnes S 7. Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-Hoensbroek (telex 5 63 96) 8 . Method of mobilizing the product : the Community market 9. Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 12% ash content : less than 2-3 % of dry matter crude fibre : less than 1 -5 % of dry matter husk content : less than 0-10 % of dry matter protein content : not less than 1 4 % of dry matter 10 . Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0-06 mm thick  top and bottom seals of bag to be pasted  insect repellent to be applied to outside of bag  net weight of bags : 25 kg  marking on the bags in letters at least 5 cm high : 1 . 'FLOCONS D'AVOINE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE Ã HAÃ TI / PROTOS / 71502 / PORT ­ AU-PRINCE' 2. 'FLOCONS D'AVOINE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EURO ­ PÃ ENNE / POUR DISTRIBUTION GRATUITE Ã HAÃ TI / CARITAS GERMANICA / 70453 / PORT-AU-PRINCE' (') Since the goods may be rebagged, the successful tenderer must provide 2 %- of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. 26. 2 . 82 Official Journal of the European Communities No L 55/33 11 . Port of shipment : a Community port 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 March 1982 at 12 noon 16 . Shipment period : 1 to 30 April 1982 17 . Security : 12 ECU per tonne 18 . The successful tenderer shall supply to the beneficiary, on delivery, the following documents (in French) :  certificate of origin  phytosanitary certificate  fumigation certificate